Determination unanimously confirmed and petition dismissed. Memorandum: The misbehavior report, which alleged that two successive urine tests performed by different officers on a sample of petitioner’s urine were positive for the presence of Benzodiazepine, a controlled substance, constituted substantial evidence to support the Hearing Officer’s determination that petitioner violated the inmate rule prohibiting the use of a controlled substance (see, Matter of Lahey v Kelly, 71 NY2d 135, 138). *950The Hearing Officer was entitled to rely upon hearsay evidence to determine that the prescription medication petitioner was taking would not produce a positive result (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). We have examined the remaining arguments raised by petitioner and find them to be without merit. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Howe, J.) Present—Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.